DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 2/2/2022, is acknowledged. Claims 2 and 16 are amended. Claims 1, 3 – 9, 11, and 17 remain withdrawn. Claims 2, 10, and 12 – 16 are currently pending in the application and under consideration for this office action.

The previous objection to the abstract has been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant, except for those maintained rejections listed in this correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the claim recites “the value of A” on line 8. There is insufficient antecedent basis for this limitation within the claim, as A has not yet been defined in the claim. The Examiner respectfully requests Applicant amend to “a value” or restructures the claim language otherwise to provide the limitation with proper antecedent basis.
Regarding claim 14, the claim recites “wherein the base portion is distributed so as to be oriented in a one-dimensional direction”. It is unclear to the Examiner how the base portion, which is a metal sintered body as claimed, can possibly be oriented in a one-dimensional direction. A metal sintered body, in this situation being the matrix of the sintered material, is inherently oriented in all three spatial dimensions, else it would cease to exist.
Regarding claim 16, the claim recites “a coefficient of variation (CV value) of the particle diameter of the base particles being 50% or less”. However, the scope of the claim only covers a single base particle, based on the recitation of “A base particle” on lines 3-4. Thus, “the base particles” lacks antecedent basis within the claim.
To overcome the rejection, the Examiner suggests amending “A base particle” on lines 3-4 to “base particles”, as well as pluralizing all other aspects of the claim, including “a composite particle” on line 1, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-170864 (“Higuchi”; cited in IDS of 1/28/2021; citing English machine translation provided on PTO-892 submitted 11/02/2021, except for figures) in view of US 2012/0003465 (“Rittner”; of record).
Regarding claim 2, Higuchi teaches a sintered material comprising a base portion ([0011], L 97-98; Fig. 1, #33), one or more buffer portions ([0011], L 97 – “porous”; ), and one or more filling portions ([0011], L 98 – “conductive spacer”; Fig. 1, #34), the base portion being a metal sintered body ([0011], L 97; Fig. 1, #33), the buffer portions and the filling portions being dispersed in the base portion ([0011], L 96-98; Fig. 1), each buffer portion being formed from a pore ([0011], L 97 – “porous”), and each filling portion being formed from at least one of particles and fibers ([0037], L 390-391).
Higuchi is silent as to a value for the kurtosis of volume distribution of the base portion in a three-dimensional image of the sintered material. It is noted that kurtosis is a calculated parameter which corresponds to the relative uniformity of a variable (see [0029] of Applicant’s as-filed 
However, the Examiner notes that the claim language pertaining to this limitation is extremely broad in its current form. For example, “a three-dimensional image of the sintered material” could only inspect a subset of the entirety of the sintered material, and across that image of a small subset, the sintered material may achieve an extremely uniform microstructure. Such an image would correspond to a high kurtosis value which would fall within the claimed requirements. Further, an image may be acquired by various means, and may not even accurately depict the volume distribution of the base material throughout the sintered material.
Rittner teaches a sintered solder bond material ([0001]) which may be formed of silver solder paste ([0009]), akin to the teachings of Higuchi. Rittner teaches that the formation of pores within the sinter layer during sintering can be advantageous, as long as they are uniformly distributed ([0004], L 7-12). As such, it is known in the art that a uniform volumetric distribution of pores (and consequently, the matrix phase within which the pores are formed) is desired. Even further, Rittner teaches that the inclusion of auxiliary particles within the sintering material is advantageous to control pore formation ([0008]). Rittner teaches that these auxiliary particles may be ceramic (i.e. non-conductive) and/or metallic (i.e. conductive) ([0008], L 5-6), and are preferably many times larger than the size of the structural particles (i.e. the particles which will comprise the matrix phase upon sintering) ([0008], L 44-46). It is noted that such a description corresponds to the description of “conductive spacers” provided by Higuchi, as discussed 
Based on the teachings of Rittner, an ordinarily skilled artisan would have been motivated to ensure that the pore distribution in the sintered material taught by Higuchi was uniform. It is known in the art that uniform pore distribution in sintered material formed through the sintering of solder paste is advantageous. Further, a uniform pore distribution would necessarily entail a uniform distribution of the matrix phase within which the pores are formed, e.g. the base portion being the metal sintered body. Additionally, based on the structural similarities between the auxiliary particles taught by Rittner and the conductive spacers taught by Higuchi, an ordinarily skilled artisan would have been motivated to optimize the conductive spacer content in order to affect pore formation, thereby improving heat transfer properties in the sintered material.
Regarding claim 12, it is noted that Higuchi is silent as to a weight fraction of the conductive spacers (filling portion) in the sintered material. However, Higuchi does teach that the content of the conductive spacer with respect to the silver-based sintered body is preferably 1 vol% to 20 vol% ([0045], L 477-483). It is noted that this volume content is defined as a volumetric ratio of the conductive spacer to the metal Ag after firing/sintering of the Ag paste ([0045], L 484-485). As such, pores are not accounted for in the calculation. Thus, although there is no explicit teaching of the weight fraction of the conductive spacers, the preponderance of evidence suggests that the conductive spacers of Higuchi would be present in an amount that at least overlaps in part with the claimed weight fraction of 0.01 wt% or more and 10 wt% or less. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Regarding claim 13, Higuchi does not explicitly teach a closest distance between filling portions. However, Higuchi does teach that prior to firing/sintering, the cumulative content of silver particles and conductive spacers in the paste is 40 vol% or less ([0062], L 6). Higuchi teaches that by limiting the cumulative volumetric content of the silver particles and conductive spacers, a sufficient distance between particles and conductive spacers can be secured, thereby ensuring sufficient fluidity of the paste ([0062]).
It would have been obvious to an ordinarily skilled artisan to adjust the cumulative volumetric content of silver particles and conductive spacers in the paste – and thereby adjust the spacing between both silver particles and conductive spacers. Such an adjustment may be used to optimize the fluidity of the paste prior to firing/sintering. Further, the Examiner notes that the spacing achieved between conductive spacers in the paste would be reflected in the material subsequent to sintering.
Regarding claim 14, it is noted that it is not clear as to how a sintered material, which must be oriented in three-dimensions, can be distributed so as to be oriented in a one-dimensional direction. Such issues are further elaborated upon under the rejection of claim 14 under 35 USC 

Regarding claim 10, Higuchi teaches a composition for bonding ([0013], L 121 – “the paste”), comprising metal particles ([0013], L 121-122 – “silver particles”), and a composite ([0013], L 121 – “conductive spacer”) having a structure in which a base material is coated with a metal portion ([0028], L 289-290 & 293-295).
Higuchi is silent as to a value for the kurtosis of volume distribution of the base portion in a three-dimensional image of the sintered material. It is noted that kurtosis is a calculated parameter which corresponds to the relative uniformity of a variable (see [0029] of Applicant’s as-filed specification, for example). Thus, a teaching that the microstructure of the material is uniform throughout the material would be expected to satisfy the claim limitation. 
However, the Examiner notes that the claim language pertaining to this limitation is extremely broad in its current form. For example, “a three-dimensional image of the sintered material” could only inspect a subset of the entirety of the sintered material, and across that image of a small subset, the sintered material may achieve an extremely uniform microstructure. Such an image would correspond to a high kurtosis value which would fall within the claimed requirements. Further, an image may be acquired by various means, and may not even accurately depict the volume distribution of the base material throughout the sintered material.
Rittner teaches a sintered solder bond material ([0001]) which may be formed of silver solder paste ([0009]), akin to the teachings of Higuchi. Rittner teaches that the formation of pores within the sinter layer during sintering can be advantageous, as long as they are uniformly 
Based on the teachings of Rittner, an ordinarily skilled artisan would have been motivated to ensure that the pore distribution in the sintered material taught by Higuchi was uniform. It is known in the art that uniform pore distribution in sintered material formed through the sintering of solder paste is advantageous. Further, a uniform pore distribution would necessarily entail a uniform distribution of the matrix phase within which the pores are formed, e.g. the base portion being the metal sintered body. Additionally, based on the structural similarities between the auxiliary particles taught by Rittner and the conductive spacers taught by Higuchi, and ordinarily skilled artisan would have been motivated to optimize the conductive spacer content in order to affect pore formation, thereby improving heat transfer properties in the sintered material.

15, Higuchi teaches a connection structure ([0067], L 713; Fig. 1, #3) comprising the sintered material described in the rejection of claim 2 in a connection part (Fig. 1, #31).











Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-170864 (“Higuchi”; cited in IDS of 1/28/2021; citing English machine translation provided on PTO-892 submitted 11/02/2021, except for figures) in view of US 2017/0025374 (“Fujiwara”).
Regarding claim 16, Higuchi teaches a particle (Fig. 1, #34; [0028] – “conductive spacer”). Higuchi teaches that the particle may comprise a surface layer of a conductive substance (i.e. metal) and an inner layer which may be composed of a non-conductive substance ([0028], L 293-295). As such, the Examiner asserts that the particle is of a composite nature, being composed of at least two different substances, and meets the required structure wherein a base particle (the non-conductive substance) is coated with a metal portion (the conductive substance).
Regarding the limitation “for use in forming the filling portions of the sintered material according to claim 2”, it is noted that this limitation is product-by-process. It is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). The manner of operating the device does not differentiate an 
Higuchi does not explicitly teach that the coefficient of variation (CV value) of the particle diameter of the base particles is 50% or less. However, the Examiner notes that what is currently claimed is “a composite particle”, which comprises “a base particle”. Thus, the scope of the instant claim covers only a single particle. It is noted that for a population size of 1, the coefficient of variation value of all properties of said population would be 0%, as there is no variation throughout the population (e.g. the standard deviation (σ) would be zero, and as such CV [%] = (σ/μ)*100 = (0/μ)*100 = 0%). Thus, Higuchi inherently satisfies the claim limitation.
However, for the sake of compact prosecution, Fujiwara teaches a sintered joining material ([0022]) which contains monodisperse particles ([0021], L 6-7; [0067], L 1-6) and silver powder ([0021], L 2-6). The Examiner notes that such monodisperse particles are analogous to the base particle of the instant claim, and may also be coated with metal ([0055]), thereby meeting the structural requirements of the claimed composite particle. Fujiwara teaches that the monodisperse particles have high particle uniformity, with a coefficient of variation (CV value) of particle size of 30% or less ([0067], L 16-21). Moreover, Fujiwara teaches that the uniformity of particle size reduces deformation and strain of a chip which is mounted to a lead frame during sintering ([0067], L 12-14).
It would have been obvious to incorporate the teachings of Fujiwara into Higuchi, and ensure the particles of Higuchi have a coefficient of variation (CV value) of particle size of 30% .

Response to Arguments

Applicant’s remarks filed 2/2/2022 are acknowledged and have been fully considered. Applicant has traversed the rejection of claim 14 under 35 USC 112(b). Applicant, citing [0044] and [0090] of the instant specification, argues that the rejection of the claim is based on a misreading of the claim that overlooks that the one-dimensional direction refers to the orientation of the distribution – not the physical orientation of the base portion in space. Applicant argues that such an explanation is sufficient to make claim 14 clear and definite in scope.
The Examiner finds Applicant’s argument to be unpersuasive. It is unclear as to whether the claim imparts any definite limitation onto the claimed sintered body. As discussed previously. a metal sintered body, in this situation being the matrix of the sintered material, is inherently oriented in all three spatial dimensions. Applicant argues that what is being claimed is the orientation of the distribution – however, claim 14 never states “the volumetric distribution of the base portion is distributed so as to be in a one-dimensional direction”. Applicant’s argument is thus not commensurate with the already unclear scope of the instant claim. 
Further, even if the claim were to theoretically read “the volumetric distribution of the base portion is distributed so as to be in a one-dimensional direction”, it is unclear if there would be any actual limiting of the claim. The Examiner cannot conceive a situation where a volumetric distribution of a base portion is distributed so as to not be in a one-dimensional direction. The as-filed disclosure appears to attribute anisotropic bonding and thermal stress relief properties to such 

Applicant argues further with respect to the rejection of claim 16 under 35 USC 102(a)(1) over the Higuchi reference. Applicant argues that the amendment to claim 16 distinguishes over the Higuchi reference, as Higuchi does not disclose or suggest the now-claimed coefficient of variation (CV value) of the particle diameter of the base particles which make up part of the claimed composite particle.
The Examiner notes that due to the current scope of the claim, which covers only “a composite particle”, the coefficient of variation of all properties of the base particle which makes up the composite particle would be 0%, as the population against which the CV value would be measured is limited to the single composite particle. Based on this interpretation, Higuchi would inherently satisfy the claimed limitation. However, for the purpose of compact prosecution, the Examiner has entered new grounds of rejection which further cite the newly entered limitation. Fujiwara explicitly teaches the newly added claim limitation and provides sufficient motivation to incorporate with the Higuchi reference, as discussed previously in the rejection.

Applicant argues further with respect to the rejection of claim 2, its dependent claims, and independent claim 10 under 35 USC 103 over the combination of Higuchi and Rittner. Applicant argues that Higuchi and Rittner do not disclose or suggest the claimed requirement of “a value of A being 0.2 or more, where A is the kurtosis of volume distribution of the base portion in a three-dimensional image of sintered material”. In making this argument, Applicant refers to Fig. 1 of 
The Examiner respectfully finds this argument to be unpersuasive. It is noted that Applicant’s argument appears to be based on the fact that the fillet portions (32) illustrated in the Higuchi reference show a sintered body of Higuchi to have curvature. However, Applicant has not explained how the presence of curvature is sufficient to conclude that an ordinarily skilled artisan would determine that there are regions in which particles (i.e. filling portions) or voids (i.e. buffer portions) do not exist. There appears to be a gap in the reasoning provided by Applicant – the link between curvature and such curvature accounting for regions in which particles or voids do not exist has not been established. Further, the Examiner notes that Higuchi teaches that the conductive spacer, drawn by the Examiner as being equivalent to the claimed “filling portions” of the sintered material, are present in the fillet region ([0024]; [0027]). Higuchi also teaches that the fillet portion is porous ([0012], L 105).
Applicant argues further that an ordinarily skilled artisan would not be reasonably motivated by Higuchi to set the value of A (kurtosis) to be 0.2 or more since the distribution of buffer portions allegedly cannot be uniform throughout the sintered body in Higuchi.
The Examiner finds this argument to be unpersuasive. As discussed previously, the argument seems to require the assumption that the distribution of the buffer portions cannot be uniform throughout the sintered body in Higuchi. Applicant has provided no further reasoning as to why this is the case, aside from the fact that Higuchi teaches a sintered body which has curvature, 
Applicant argues further that the rejection is based on an improperly broad claim interpretation, and that the position taken by the Office is not the broadest reasonable interpretation of the claims. Applicant argues that the interpretation with respect to “a three-dimensional image of the sintered material” of record in the non-final rejection is the broadest possible interpretation, and not the broadest reasonable interpretation consistent with the specification.
The Examiner respectfully finds this argument unpersuasive. The Examiner’s given interpretation of the claim language is consistent with the ordinary and customary meaning of the term. Applicant’s argument that “in a three-dimensional image of the sintered material” should be interpreted as covering only “in a three-dimensional image of the entirety of the sintered material” is not commensurate with the language of the instant claim. In the as-filed specification, there is no special definition given by Applicant stipulating that “a three-dimensional image of the sintered material” should only be considered to be “a three-dimensional image of the entirety of the sintered material”. See [0024] of the as-filed disclosure for detail on “a three-dimensional image of the sintered material”. No definition of this term is given which would indicate that only an entirety of the sintered material should be considered. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim (MPEP 2111.01 II).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735